DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 28 April 2021, in which claims 1, 10, and 17 were amended, and claim 12 was canceled.

Claim Objections
Claim 13 is objected to as depending from canceled claim 12.  Appropriate correction is required..

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilly et al. (US 5,601,304).  Tilly et al. discloses a structural arrangement for a vehicle, comprising:
a vehicle frame (including forward portion #17 of frame) including a first frame rail (left rail #18) and a second frame rail (right rail #19) spaced apart from and parallel to the first frame rail, the first and second frame rails extending parallel to a vehicle body axis (longitudinal vehicle axis #L; figures 1, 5)
a cradle (cradle reinforcement plate #170) including a first side (left side) and a second side (right side) opposite the first side, at least a portion of the cradle extending transverse to the vehicle body axis (#L; figures 3, 4)
a load member (subframe cradle #22) spatially separated from the cradle (#170; to the same extent as Applicant’s claimed invention, in that some portions are spatially separated while other portions are attached to each other; figures 3, 4, 6, 7) and aligned in a transverse plane of the vehicle with at least a portion of the cradle (figures 3, 4, 6, 7), the load member extending from the first frame rail (#18) to the second frame rail (#19) and coupled (via isolator assemblies #46, 46’, 54, 54’) to each of the first and second frame rails (column 8, lines 34-41; figures 1-1B), the load member(#22) extending perpendicular to each of the first and second frame rails (#18, 19) and to the vehicle body axis (#L; figure 1), the load member (#22) also coupled (via bolts) to the cradle (#170; figures 3, 4, 6, 7; column 8, lines 11-33)
wherein the load member (#22) defines a load path (path of a force exerted on the frame to which subframe cradle #22 is attached) between the first and second frame rails (#18, 19; figure 1)
wherein the load member (#22) includes a first end (left end) and a second end (right end) opposite the first end, the first end coupled to the cradle (#170) at a first cradle attachment point (including bolts and bolt holes on left side of #22 attached to left side of #170) and to the frame (#17) at a first frame attachment point (including isolator assemblies #46, 54) and the second end coupled to the cradle at a second cradle attachment point (including bolts and bolt holes on right side of #22 attached to right side of #170) and to the frame at a second frame attachment point (including isolator assemblies #46’, 54’; column 8, lines 11-33), wherein the first cradle attachment point is 
wherein the first cradle attachment point (including bolts and bolt holes on left side of #22 attached to left side of #170) is lower than the first frame attachment point (at least isolator assembly #46) and the second cradle attachment point (including bolts and bolt holes on right side of #22 attached to right side of #170) is lower than the second frame attachment point (at least isolator assembly #46’; figures 1-4)
wherein the first end (left end) of the load member (#22) includes a first side wall (including front #41 of left arch #24 and front #30 of left portion of saddle #28), a second side wall (including rear #42 of left arch #24 and rear #32 of left portion of saddle #28) opposite the first side wall, and a connecting wall (including top #40 of left arch #24 and top #34 of left portion of saddle #28) connecting the first and second side walls, the first side wall, the second side wall, and the connecting wall forming a first channel configured to receive the first side (left side) of the cradle (#170; figures 1-4, 6, 7)
wherein the second end (right end) of the load member (#22) includes a second channel (formed by right arch #26 and right portion of saddle #28) configured to receive the second side (right side) of the cradle (#170; figures 1-4, 6, 7)
wherein the load member (#22) further includes a body attachment surface (upper surface) adjacent (near) to the connecting wall (including top #40 of left arch #24 and top #34 of left portion of saddle #28), and the load member is coupled to the first frame rail (#18) at the body attachment surface (figures 1-1B)
wherein the load member (#22) is positioned between the cradle (#170) and the vehicle frame (including side rails #18, 19 of forward frame portion #17; figures 1-4).

Claim(s) 1-3, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porner (US 6,619,730).  Porner discloses a structural arrangement (fourth embodiment; figure 10) for a vehicle, comprising:
a vehicle frame (#1) including a first frame rail (longitudinal frame sections #2-4 on left side) and a second frame rail (longitudinal frame sections #2-4 on right side) spaced apart from and parallel to the first frame rail, the first and second frame rails extending parallel to a vehicle body axis (longitudinal vehicle axis; figures 3, 7, 9, 10)
a cradle (thrust frame #23) including a first side (left side) and a second side (right side) opposite the first side, at least a portion of the cradle extending transverse to the vehicle body axis (longitudinal vehicle axis; figure 10)
a load member (cross member #11) spatially separated from the cradle (#23; to the same extent as Applicant’s claimed invention, in that some portions are spatially separated while other portions are attached to each other; figure 10) and aligned in a transverse plane of the vehicle with at least a portion of the cradle (figure 10), the load member extending from the first frame rail (longitudinal frame section #4 on left side) to the second frame rail (longitudinal frame section #4 on right side) and coupled to each of the first and second frame rails, the load member extending perpendicular to each of the first and second frame rails and to the vehicle body axis (longitudinal vehicle axis), the load member also coupled to the cradle (#23; figure 10; column 7, line 53-column 8, line 31)
wherein the load member (#11) defines a load path (path of a force exerted on the frame to which cross member #11 is attached) between the first and second frame rails (longitudinal frame sections #2-4 on left and right sides; figure 10)
wherein the load member (#11) includes a first end (left end) and a second end (right end) opposite the first end, the first end (left end) coupled to the cradle (#23) at a first cradle attachment point (where connecting section #14 couples to crossbar #27 on left side) and to the frame (#1) at a first 
wherein the first cradle attachment point (where connecting section #14 couples to crossbar #27 on left side) is lower than the first frame attachment point (where left vertical section #15 couples to left frame section #4) and the second cradle attachment point (where connecting section #14 couples to crossbar #27 on right side) is lower than the second frame attachment point (where right vertical section #15 couples to right frame section #4; figure 10)
wherein the load member (#11) is positioned between the cradle (#23) and the vehicle frame (#1; figure 10)
wherein the load member (#11) is positioned forward of a passenger compartment (not labeled, but seen in figure 10) of the vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilly et al. (US 5,601,304) in view of Bryer et al. (US 9,937,781).  Tilley et al. discloses an automotive vehicle .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porner (US 6,619,730) in view of Bryer et al. (US 9,937,781).  Porner discloses a structural arrangement (fourth embodiment; figure 10) for a vehicle, as set forth above, but does not disclose the load member (#11) is a steel member.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structural arrangement of Porner so that the load member is a steel member, as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Further, Bryer et al. teaches a front cradle (#60) may be steel, aluminum, or any suitable material, with a hollow or solid cross-section (column 7, lines 38-63).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the steel material, as taught by Bryer et al., to improve the load member of Porner, for the predictable result of providing preferred durability, cost, and load handling characteristics.

Allowable Subject Matter
Claims 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 28 April 2021 have been fully considered but they are not persuasive.  In regards to pages 14-15, Tilly et al. (US 5,601,304) and Porner (US 6,619,730) disclose a load member spatially/vertically separated from the cradle to the same extent as Applicant’s claimed invention, in that Applicant’s load member (#25) is spatially/vertically separated from the cradle (#15) in portions (such as, central portion; figures 1-2B), and is attached to the cradle in portions (such as, end portions #15A, 25A; figures 1-2B).  Tilly et al. (US 5,601,304) and Porner (US 6,619,730) also disclose the load member aligned in a transverse plane with at least a portion of the cradle, as set forth above.
Applicant's arguments, see page 15, filed 28 April 2021, with respect to Nakatani (US 5,409,264) have been fully considered and are persuasive, in that Nakatani does not disclose the load member and cradle are forward of a passenger compartment of the vehicle.  Accordingly, the prior art rejections based on Nakatani have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616